EXHIBIT 10(b)-7



THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

(As Amended and Restated Effective January 1, 2006)

 

Mayer Brown LLP
Chicago

 

 

 

 

 

 

 

 



I,                                    , Secretary of ETHAN ALLEN GLOBAL, INC.,
hereby certify that the attached document is a full, true and complete copy of
THE ETHAN ALLEN RETIREMENT SAVINGS PLAN as presently in effect.

 

Dated this   

day of   

, 2007.

 

Secretary as Aforesaid

 

(Seal)

 

 

 

 

 

 

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

 

(As Amended and Restated Effective January 1, 2006)

SECTION 1

 

General

1.1        History, Purpose and Effective Date. Effective as of September 28,
1958, Ethan Allen Retail Inc. (formerly known as Ethan Allen Inc., the
“Company”), established the Profit Sharing and Stock Bonus Plan of Ethan Allen
Inc. (the “Profit Sharing Plan”) so that it, and each Related Company (as
defined in subsection 1.2) which, with the consent of the Company, adopted the
Profit Sharing Plan could assist their eligible employees in providing for their
future security. The Profit Sharing Plan was amended from time to time and was
first renamed the Profit Sharing Plan of Ethan Allen Inc. and then the
Retirement Program of Ethan Allen Inc. effective as of, respectively, February
28, 1983 and July 1, 1989. Effective June 29, 1989, the Company established a
second plan, the Ethan Allen 401(k) Employee Savings Plan (the “401(k) Plan”).
The Profit Sharing Plan and the 401(k) were merged effective as of July 1, 1994
and, effective as of January 1, 1999, the merged plan was renamed “The Ethan
Allen Retirement Savings Plan” (the “Plan”). Effective as of December 31, 2000,
the Carriage House 401(k) Plan was merged into the Plan and, effective as of
September 1, 2006, the Mirons 401(k) Plan was merged into the Plan. The
following provisions constitute an amendment, restatement and continuation of
the Plan as in effect immediately prior to January 1, 2006, the “Effective Date”
of the Plan as set forth herein. The Plan is intended to qualify as a profit
sharing plan under section 401(a) of the Internal Revenue Code of 1986, as
amended (the “Code”). From and after the Effective Date, Ethan Allen Global,
Inc. shall be the sponsor of the Plan and shall be substituted for Ethan Allen
Inc. as the “Company” hereunder.

1.2        Related Companies and Employers. The term “Related Company” means any
corporation or trade or business during any period during which it is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in sections 414(b) and 414(c),
respectively, of the Code. The Company and each Related Company which, with the
Company’s consent, adopts the Plan are referred to below collectively as the
“Employers” and individually as an “Employer”. Ethan Allen Global, Inc. became
an “Employer” under the Plan effective July 1, 2005. Each company that is an
Employer under the Plan as of the Effective Date is set forth in Appendix B
hereto.

1.3        Trust Agreements, Plan Administration. All contributions made under
the Plan will continue to be held, managed and controlled by one or more
trustees (the “Trustee”) acting under one or more Trusts which form a part of
the Plan. The terms of the Trust as in effect on the Effective Date are set
forth in one or more Trust Agreements. The authority to control and manage the
operation and administration of the Plan is vested in a Committee as described
in subsection 12.1. The members of the Committee shall be “named fiduciaries”,
as described in section 402 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), with respect to their authority under the Plan.
Except as otherwise expressly provided in the Plan, the Committee shall be the
Administrator of the Plan and shall have the rights, duties and

 

 

 

 

 

 

obligations of an “administrator” as that term is defined in section 3(16)(A) of
ERISA and of a “plan administrator” as that term is defined in section 414(g) of
the Code.

1.4        Plan Year. The term “Plan Year” means the calendar year.

1.5        Accounting Dates. The term “Accounting Date” means each business day.

1.6        Applicable Laws. The Plan shall be construed and administered in
accordance with the internal laws of the State of Connecticut to the extent that
such laws are not preempted by the laws of the United States of America.

1.7        Gender and Number. Where the context admits, words in any gender
shall include any other gender, words in the singular shall include the plural,
and the plural shall include the singular.

1.8        Notices. Any notice or document required to be filed with the
Committee under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Committee, in care of the Company, at
its principal executive offices. Any notice required under the Plan may be
waived by the person entitled to notice.

1.9        Form and Time of Elections. Unless otherwise specified herein, each
election permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification or revocation thereof,
shall be in writing filed with the Committee at such times and in such form as
the Committee shall require.

1.10      Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

1.11      Action by Employers. Any action required or permitted to be taken by
any Employer which is a corporation shall be by resolution of its Board of
Directors, by resolution of a duly authorized committee of its Board of
Directors, or by a person or persons authorized by the Board of Directors or
such committee.

1.12      No Reversion to Employers. No part of the corpus or income of the
Trust shall revert to any Employer or be used for, or diverted to, purposes
other than for the exclusive benefit of Participants and other persons entitled
to benefits under the Plan, except as specifically provided in the applicable
Trust Agreement.

1.13      Plan Supplements. The provisions of the Plan as applied to any
Employer or any group of employees of any Employer may, with the consent of the
Company, be modified or supplemented from time to time by the adoption of one or
more Supplements. Each Supplement shall form a part of the Plan as of the
Supplement’s effective date. In the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern.

 

 

2

 

 

 

1.14      Defined Terms. Terms used frequently with the same meaning are
indicated by initial capital letters, and are defined throughout the Plan.
Appendix A contains an alphabetical listing of such terms and the subsections in
which they are defined.

 

 

3

 

 

 

SECTION 2

 

Participation in Plan

2.1        Eligibility for Participation. Subject to the terms and conditions of
the Plan, each individual who was a Participant in the Plan immediately prior to
the Effective Date will continue to be a Participant in the Plan from and after
the Effective Date. Subject to the terms and conditions of the Plan, each
employee of an Employer who was not a Participant in the Plan immediately prior
to the Effective Date will become a “Participant” in the Plan on the Effective
Date or on the first day of any subsequent April, July, October or January
coincident with or next following the three-month anniversary of his date of
hire (an “Entry Date”) if he then meets the following requirements:

 

(a)

he has completed at least three months of Service (as defined in Section 3)
since his date of hire; and

 

(b)

he is not a member of a collective bargaining unit as to which retirement
benefits have been the subject of good faith bargaining unless the Plan has been
extended to the collective bargaining unit under a currently effective
collective bargaining agreement; and

 

(c)

he is not a nonresident alien and he receives earned income (within the meaning
of section 911(d)(2) of the Code) from an Employer which constitutes income from
sources within the United States (within the meaning of section 861(a)(3) of the
Code).

Notwithstanding the foregoing provisions of this subsection, if an individual is
reemployed by an Employer on or after the first day of the calendar quarter
coincident with or next following the date on which he first meets the
requirements of paragraph (a) next above, he shall become a Participant in the
Plan immediately upon meeting the requirements of paragraphs (b) and (c) next
above. Except as otherwise specifically provided in Section 2.4, no benefits
shall be provided or service credited under the Plan on a retroactive basis to
any person who has performed services for an Employer or Related Company as an
independent contractor or as a Leased Employee, even if such person subsequently
becomes a common law employee of an Employer or Related Company (or is deemed by
a government agency, court or other third party to have been a common law
employee of an Employer or Related Company).

2.2        Inactive Participation. Once an eligible employee becomes a
Participant in the Plan, he will remain a Participant for all purposes under the
Plan, except the contribution provisions of Sections 4 and 5 and the withdrawal
and loan provisions of Section 10, as long as he continues to have an Account
balance under the Plan.

2.3        Plan Not Contract of Employment. The Plan does not constitute a
contract of employment, and participation in the Plan will not give any employee
or Participant the right to be retained in the employ of any Employer nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.

 

 

4

 

 

 

2.4        Leased Employees. If, pursuant to one or more agreements between an
Employer or Related Company and one or more leasing organizations (within the
meaning of section 414(n) of the Code), a person provides services to the
Employer or Related Company, in a capacity other than as an employee, on a
substantially full-time basis for a period of at least one year and such
services are performed under the primary direction or control of an Employer or
Related Company, such person shall be a “Leased Employee”. Leased Employees
shall not be eligible to participate in this Plan or in any other plan
maintained by the Employer or Related Company which is qualified under section
401(a) of the Code. A Leased Employee shall be treated as if the services
performed by him in such capacity (including service performed during such
initial one-year period) were performed by him as an employee of a Related
Company which has not adopted the Plan; provided, however, that no such service
shall be credited:

 

(a)

for any period during which fewer than 20 percent of the workforce of the
Employers and the Related Companies that is not Highly Compensated (as defined
in section 414(q) of the Code) consists of Leased Employees and the Leased
Employee is a Participant in a money purchase pension plan maintained by the
leasing organization which (i) provides for a nonintegrated employer
contribution of at least 10 percent of compensation, (ii) provides for full and
immediate vesting, and (iii) covers all employees of the leasing organization
(beginning with the date they become employees), other than those employees
excluded under section 414(n)(5) of the Code; or

 

(b)

for any other period unless the Leased Employee provides satisfactory evidence
to the Employer or Related Company that he meets all of the conditions of this
subsection 2.4 and applicable law required for treatment as a Leased Employee.

2.5        Compliance with Veterans’ Laws. Notwithstanding any other provision
of this Plan to the contrary, contributions, benefits and service credit with
respect to qualified military service will be provided in accordance with
section 414(u) of the Code.

 

 

5

 

 

 

SECTION 3

 

Service

3.1        Service. The term “Service” means, with respect to any employee or
Participant, the number of full months elapsed since the first date for which he
was paid, or entitled to payment, for the performance of duties for an Employer
or a Related Company, subject to the following:

 

(a)

If an employee’s or Participant’s employment with the Employer and the Related
Companies terminates and he incurs a One Year Break in Service (as defined
below), he shall not be credited with Service for the period between the date
his employment terminates and the date, if any, of his reemployment by an
Employer or a Related Company.

 

(b)

The service of each employee of an Employer who performed services for a prior
authorized Ethan Allen Dealer shall be taken into account with respect to the
employee for purposes of the Plan, up to a maximum of three months of Service.

3.2        One Year Break in Service. Except with respect to an individual whose
absence from employment constitutes a Maternity or Paternity Absence (as defined
below), the term “One Year Break in Service” means the 12-consecutive-month
period commencing on an employee’s Termination Date (as defined in subsection
9.2) if he is not paid or entitled to payment for the performance of duties for
the Company or a Related Company during that period. With respect to an
individual whose absence from employment constitutes a Maternity or Paternity
Absence, the term “One Year Break in Service” means the 12-consecutive-month
period commencing on the second anniversary of the date such individual’s
Maternity or Paternity Absence began if he is not paid or entitled to payment
for the performance of duties for the Company or a Related Company during that
period. The term “Maternity or Paternity Absence” means an employee’s absence
from work on account of the pregnancy of such individual, the birth of a child
of such individual, the placement of a child with such individual in connection
with the adoption of a child by such individual, or for purposes of caring for
the child by such individual immediately following such birth or placement. The
Committee may require the employee to furnish such information as it considers
necessary to establish that such individual’s absence was a Maternity or
Paternity Absence.

 

 

6

 

 

 

SECTION 4

 

Before-Tax, After-Tax and Rollover Contributions

4.1        Before-Tax Contributions. Subject to the limitations set forth in
Section 8, a Participant may elect to have his Eligible Compensation (as defined
in subsection 4.7) reduced by one to 100 percent, in whole percent increments,
and a corresponding amount contributed on his behalf by his Employer as a
“Before-Tax Contribution” to the Plan; provided, however, certain Participants
that are so designated by the Committee shall be deemed to have elected to make
a Before-Tax Contribution, beginning on the Participant’s Entry Date, in an
amount equal to two percent of the Participant’s Eligible Compensation until the
Participant elects to change such deemed election in accordance with subsection
4.5 of the Plan. Notwithstanding the foregoing, a Participant granted a
withdrawal on account of Financial Hardship (as defined in subsection 10.2) may
be ineligible to elect Before-Tax Contributions for a period of time, as
determined by the Committee under reasonable rules and regulations, from one to
four calendar quarters beginning with the calendar quarter in which the
Financial Hardship withdrawal is made.

4.2        After-Tax Contributions. Subject to the limitations set forth in
Section 8, for any Plan Year, a Participant may elect to make “After-Tax
Contributions” to the Plan through payroll deduction in an amount that is not
less than one percent and not more than 100 percent (in whole percent
increments) of his Eligible Compensation.

4.3        Catch-Up Contributions. Subject to the limitations set forth in
Section 8, all employees who are eligible to make Before-Tax Contributions under
this Plan and who have attained age 50 before the close of the Plan Year shall
be eligible to make “Catch-Up Contributions” in accordance with, and subject to
the limitations of, section 414(v) of the Code. Such Catch-Up Contributions
shall not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of sections 402(g) and 415 of the Code.
Notwithstanding any other provision of the Plan, the Plan shall not be treated
as failing to satisfy the provisions of the Plan implementing the requirements
of section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the Code, as
applicable, by reason of the making of such Catch-Up Contributions.

4.4        Payment of Before-Tax and After-Tax Contributions. Before-Tax,
After-Tax, and Catch-Up contributions shall be paid to the Trustee by an
Employer on the earliest date on which such contributions can reasonably be
segregated from the Employer’s general assets, but no later than the 15th
business day of the month following the month such amounts would otherwise have
been payable to the Participant or such other date permitted by law.

4.5        Variation, Discontinuance and Resumption of Before-Tax, After-Tax, or
Catch-Up Contributions. Subject to such rules as the Committee may establish and
the limitations of subsections 4.1, 4.2 and 4.3, a Participant may elect to
change the rate of his Before-Tax, After-Tax or Catch-Up Contributions, suspend
any or all such contributions or resume any or all such contributions.
Notwithstanding the foregoing provisions of this subsection 4.5, no change to,
suspension or resumption of contributions shall be applied retroactively and all
changes to

 

 

7

 

 

 

elections (including suspensions of contributions) shall be effective as soon as
administratively feasible after the date elected by the Participant.

4.6        Rollover Contributions and Transferred Amounts. A Participant or
employee who meets the requirements of subsection 2.1 of the Plan, other than
paragraph (a) thereof, may, in accordance with procedures approved by the
Committee, make a Rollover Contribution (as defined below) to the Trustee of the
Plan. The term “Rollover Contribution” means:

 

(a)

a cash contribution to the Plan by the Participant of amounts distributed from
an eligible plan (as defined below) or distributed from an individual retirement
account and constituting a “rollover contribution” as described in section
408(d)(3) of the Code and made within 60 days of receipt of such amount; or

 

(b)

a payment made to the Plan by another qualified plan described in section 401(a)
of the Code as a direct rollover (as contemplated by section 401(a)(31) of the
Code) on behalf of and at the direction of the Participant, which payment shall
be in cash; provided, however, that to the extent and under such circumstances
as approved by the Committee, such payment may be made in assets other than
cash, including, but not limited to, promissory notes evidencing outstanding
loans to the Participant or employee under the other qualified plan,

provided, in either case, such distributed or directly rolled over amounts are
permitted to be rolled over to a qualified plan under the applicable provisions
of the Code as then in effect. For purposes of this subsection 4.6, an “eligible
plan” shall mean a qualified plan described in section 401(a) or 403(a) of the
Code, an annuity contract described in section 403(b) of the Code, an eligible
plan under section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state, or an individual retirement account or annuity described
in section 408(a) or 408(b) of the Code. The Committee may request from the
Participant such documents as it considers necessary or desirable to establish
that the Rollover Contribution satisfies the foregoing requirements. In
addition, a plan qualified under section 401(a) of the Code and holding amounts
for the benefit of a Participant or an employee may, with such individual’s
consent and the consent of the Committee, transfer such amounts to the Plan, but
only if such amounts are not subject to the provisions of section 401(a)(11) or
411(d)(6) of the Code and the Committee may consent to the transfer of assets
and liabilities from another plan qualified under section 401(a) or to the
merger of another qualified plan into the Plan. If an employee who is not
otherwise a Participant makes a Rollover Contribution to the Plan or has amounts
transferred to the Plan on his behalf (including as the result of a plan
merger), he shall be treated as a Participant only with respect to the amounts
so contributed or transferred until he has met the requirements for Plan
participation set forth in subsection 2.1.

4.7        Eligible Compensation. For purposes of the Plan, a Participant’s
“Eligible Compensation” shall mean his basic salary plus overtime and bonuses
for the portion of the Plan Year during which he is eligible to participate in
the Plan, determined prior to any election to reduce his Eligible Compensation
as described in subsection 4.1 or 4.3 or under a plan defined in section 125 or
132(f)(4) of the Code, provided that a Participant’s Eligible Compensation shall
not exceed the maximum level permitted for a Plan Year under section 401(a)(17)
of the Code,

 

 

8

 

 

 

taking into account for purposes of such limitation any proration required under
applicable Treasury regulations on account of a short Plan Year.

 

 

9

 

 

 

SECTION 5

 

Employer Contributions

5.1        Company Profit Sharing Contributions. Subject to the conditions and
limitations of Section 8, the Company shall make a “Company Profit Sharing
Contribution” for a Plan Year in the amount, if any, determined by the Company
in its sole discretion. Any such contribution shall be allocated to
Participants’ Accounts (as defined in subsection 7.1) in accordance with the
provisions of subsection 7.3. Each other Employer shall make a Company Profit
Sharing Contribution for the same Plan Year on behalf of each Participant
entitled to an allocation in accordance with subsection 7.3 in an amount that
equals the same percentage of Eligible Compensation as the contribution made by
the Company.

5.2        Company Match Contributions. Subject to the conditions and
limitations of Section 8, each Employer shall make a “Company Match
Contribution” for a Plan Year in the amount, if any, determined by the Company
in its sole discretion, on behalf of each Participant employed by such Employer
who makes Before-Tax Contributions in such year; provided, however, in no event
shall the Company Match Contribution exceed 100 percent of such Participant’s
Before-Tax Contributions (or such other percentage as determined by the Company)
up to a maximum Company Match Contribution of $1,300 per Participant (or such
other amount as determined by the Company) per Plan Year and in no event shall
Company Match Contributions be made with respect to Catch-Up Contributions.

5.3        Limitations on Amount of Employer Contributions. In no event shall
the sum of the Company Profit Sharing Contribution and the Company Match
Contribution made by an Employer for any Plan Year exceed the limitations
imposed by section 404 of the Code on the maximum amount deductible on account
thereof by that Employer for that year.

5.4        Payment of Employer Contributions. Each Employer’s Company Profit
Sharing and Company Match Contributions under the Plan for any Plan Year shall
be paid to the Trustee, without interest, no later than the time prescribed by
law for filing the Employer’s federal income tax return, including any
extensions thereof.

 

 

10

 

 

 

SECTION 6

 

Investment Elections

6.1        Investment of Contributions. Each Participant may elect to have the
Before-Tax, After-Tax, Catch-Up, Rollover, Company Match and Company Profit
Sharing Contributions made on that Member’s behalf invested, in whole percent
increments, in any one or more of the investment funds which are from time to
time selected by the Committee and made available to Participants for investment
of their Accounts, including a “Company Stock Fund” which shall be invested
solely in the common stock of the Company’s parent, Ethan Allen Interiors, Inc.
(“Company Stock”) and a “Loan Fund” which shall consist only of promissory notes
evidencing loans made to Participants in accordance with the provisions of
subsection 10.3, provided, however, the Before-Tax Contribution of Participants
who are deemed to have elected Before-Tax Contributions under subsection 4.1 of
the Plan will be invested in a fund designated by the Committee until the
Participant elects otherwise in accordance with subsection 6.3 of the Plan.

6.2        Investment Transfers. Each Participant may elect as of any Accounting
Date, according to rules established by the Committee, to have the assets in a
particular investment fund transferred, in whole percent increments, to any one
or more other investment fund or funds in a manner such that the Participant
determines the ultimate percentage of assets to be held by each investment fund.

6.3        Investment Elections. Each Participant may make the elections
described in subsection 6.1 or 6.2 by filing an election form with the Committee
(or its designee) upon becoming a Participant. Such elections may be changed to
be effective each Accounting Date according to rules established by the
Committee; provided, however, that a Participant’s investment elections shall
apply with respect to both investment of future contributions and the
Participant’s current Accounts. During any period in which no election has been
made, contributions credited to a Participant shall be invested in the
investment funds as determined by the Committee.

6.4        Transfer of Assets. The Committee shall direct the Trustee to
transfer monies or other property from the appropriate investment fund to the
other investment fund as may be necessary to carry out the aggregate transfer
transactions after the Committee has caused the necessary entries to be made in
the Participants’ Accounts in the investment funds and has reconciled offsetting
transfer elections, in accordance with uniform rules therefor established by the
Committee. In the event of a transfer of assets and liabilities from another
qualified plan to the Plan (including as a result of plan-to-plan transfers or a
plan merger), the Committee shall direct the Trustee as to the investment of
assets to be transferred to the Plan.

 

 

11

 

 

 

SECTION 7

 

Plan Accounting

7.1        Participants’ Accounts. The Committee shall maintain (or cause to be
maintained) the following “Accounts” in the name of each Participant:

 

(a)

a “Before-Tax Contributions Account”, which shall reflect Before-Tax
Contributions and Catch-Up Contributions, if any, made on his behalf and the
income, losses, appreciation and depreciation attributable thereto;

 

(b)

an “After-Tax Contributions Account”, which shall reflect After-Tax
Contributions, if any, made on his behalf and the income, losses, appreciation
and depreciation attributable thereto;

 

(c)

a “Company Match Contributions Account”, which shall reflect Company Match
Contributions, if any, made on his behalf and the income, losses, appreciation
and depreciation attributable thereto;

 

(d)

a “Company Profit Sharing Contributions Account”, which shall reflect Company
Profit Sharing Contributions, if any, allocated to him in accordance with
subsection 7.3, and the income, losses, appreciation and depreciation
attributable thereto; and

 

(e)

a “Rollover Contributions Account”, which shall reflect Rollover Contributions,
if any, made by him, the income, losses, appreciation and depreciation
attributable thereto and the portion of any Rollover Contributions which are
attributable to after-tax employee contributions.

The Accounts provided for in this subsection shall be for accounting purposes
only, and there shall be no segregation of assets within the investment funds
among the separate Accounts. Reference to the “balance” in a Participant’s
Accounts means the aggregate of the balances in the subaccounts maintained in
the investment funds attributable to the Accounts. In the case of a transfer of
assets and liabilities from another qualified plan to the Plan (including as a
result of plan-to-plan transfers or a plan merger), the transferred assets shall
be allocated to Participants’ Accounts as directed by the Committee.

7.2        Adjustment of Accounts. As of each Accounting Date occurring prior to
or coincident with his Distribution Date (as described in subsection 11.1), a
Participant’s Accounts shall be adjusted in the following manner and order:

 

(a)

first, there shall be charged to the proper subaccount for each Account of each
Participant under each of the investment funds all payments, withdrawals,
distributions and loans made since the last preceding Accounting Date that have
not been charged previously;

 

(b)

next, the balances of the subaccounts of all such Participants under each of the
investment funds, other than the Loan Fund, shall be adjusted upward or

 

 

12

 

 

 

downward, pro rata, according to the balances so that the total of the balances
equals the then Fair Market Value (as defined below) of such investment fund;

 

(c)

next, there shall be allocated and credited to each Participant’s Loan Fund
subaccounts any loan made to such Participant and any interest which has accrued
thereon since the last preceding Accounting Date in accordance with paragraph
10.3(c);

 

(d)

next, there shall be charged to each Participant’s Loan Fund subaccounts and
credited to the Participant’s subaccounts under the other investment funds in
accordance with paragraph 10.3(f) any payments of principal and interest
received by the Trustee since the last preceding Accounting Date;

 

(e)

finally, there shall be allocated and credited to each Participant’s appropriate
Account the contributions, if any, that are to be allocated and credited as of
that date in accordance with the provisions of subsection 7.3.

The “Fair Market Value” of an investment fund (other than the Loan Fund) as at
any date means the then net worth of that investment fund, as determined by the
Trustee and, to the extent held under that fund, exclusive of:

 

(A)

Company Profit Sharing and Company Match Contributions, if any, received by the
Trustee for the period elapsed since the close of the last preceding Plan Year;

 

(B)

Before-Tax, After-Tax, Catch-Up and Rollover Contributions, if any, received by
the Trustee for the period elapsed since the last preceding Accounting Date; and

 

(C)

any payments of interest and repayments of principal with respect to any loans
under subsection 10.3 received by the Trustee since the last preceding
Accounting Date.

7.3        Allocation and Crediting of Contributions. Subject to the provisions
of Section 8, contributions shall be allocated among and credited to the
Accounts of Participants as follows:

 

(a)

Before-Tax, After-Tax, Catch-Up and Rollover Contributions made by or on behalf
of a Participant for any calendar quarter shall be credited to that
Participant’s appropriate Accounts as soon as administratively possible
following the day such contributions are received by the Trustee; and

 

(b)

As of the last day of each Plan Year, the Company Profit Sharing Contributions
of an Employer for that Plan Year shall be allocated among and credited to the
appropriate Accounts of Participants who were employed by the Employer on the
last working day of that year (including Participants who were on an authorized
leave of absence or layoff on that day), pro rata, according to the Eligible
Compensation paid to them by the Employer during that Plan Year; and

 

 

13

 

 

 

 

(c)

As of the last day of each Plan Year, the Company Match Contributions of an
Employer for that Plan Year shall be allocated among and credited to the
appropriate Accounts of Participants who were employed by the Employer on the
last working day of that year (including Participants who were on an authorized
leave of absence or layoff on that day) and Participants who terminated
employment with all the Employers and Related Companies during that year before
the last working day because of death or Disability (as defined below).
Notwithstanding the foregoing, Participants who terminated employment by reason
of the Company’s closing the location at which the Participants worked shall be
credited with Company Match Contributions of their Employer for the Plan Year in
which their termination of employment occurred as of the date of such
termination of employment.

“Disability” means a Participant’s inability to work because of disease or
accidental bodily injury, as determined in a uniform and nondiscriminatory
manner by the Committee after requiring any medical examinations by a physician
or reviewing any medical evidence which the Committee considers necessary, and
results in the termination of the Participant’s employment. For purposes of this
Section 7, Company Profit Sharing and Company Match Contributions for any Plan
Year shall be considered to have been made on the last day of that year,
regardless of when paid to the Trustee.

7.4        Statement of Accounts. As soon as practicable after the last day of
each calendar quarter the Committee shall provide each Participant with a
statement of the balance in his Accounts as of that day.

 

 

14

 

 

 

SECTION 8

 

Limitations on Compensation, Contributions and Allocations

8.1        Reduction of Contribution Rates. To conform the operation of the Plan
to sections 401(a)(4), 401(k)(3), 401(m)(2), 402(g) and 415(c) of the Code, the
Committee may unilaterally modify or revoke any Before-Tax or After-Tax
Contribution election made by a Participant pursuant to subsections 4.1 or 4.2
or may reduce (to zero, if necessary) the level of Company Match Contributions
to be made pursuant to subsection 5.2 on behalf of Highly Compensated
Participants.

8.2        Compensation for Limitation/Testing Purposes. The term “Compensation”
for purposes of this Section 8 shall mean:

 

(a)

the Participant’s wages, salaries, commissions, bonuses and other amounts
received during the Plan Year from any Employer or Related Company or Section
415 Affiliate (defined below) for personal services actually rendered, including
taxable fringe benefits, nonqualified stock options taxable in the year of
grant, amounts taxable under a section 83(b) election and nondeductible moving
expenses, but excluding distributions from any deferred compensation plan
(qualified or nonqualified), amounts realized from the exercise of (or
disposition of stock acquired under) any nonqualified stock option or other
benefits given special tax treatment; plus

 

(b)

any elective contributions made on the Participant’s behalf for the Plan Year to
a plan sponsored by an Employer or a Related Company that are excludable from
gross income in accordance with sections 125, 402 or 132(f)(4) of the Code,

up to a maximum limit of $200,000 or such other amount as may be permitted for
any Plan Year under section 401(a)(17) of the Code, taking into account for
purposes of such limitation any proration of such amount required under
applicable Treasury regulations on account of a short Plan Year. The term
“Section 415 Affiliate” means any entity that would be a Related Company if the
ownership test of sections 414(b) and (c) of the Code were “more than 50%”
rather than “at least 80%”.

8.3        Limitations on Annual Addition. Notwithstanding any other provisions
of the Plan to the contrary, a Participant’s Annual Addition (as defined below)
for any Plan Year shall not exceed an amount equal to the lesser of:

 

(a)

$45,000 (as adjusted for each Plan Year to take into account any applicable
cost-of-living adjustment for that year provided by the Secretary of the
Treasury under section 415(d) of the Code); or

 

(b)

100 percent of the Participant’s Compensation for that Plan Year (determined
without regard to the limitation under Section 401(a)(17) of the Code),
calculated as if each Section 415 Affiliate were a Related Company,

reduced by any Annual Additions for the Participant for the Plan Year under any
other defined contribution plan of an Employer or a Related Company or Section
415 Affiliate, provided that, if any other such plan has a similar provision,
the reduction shall be pro rata. The term “Annual

 

 

15

 

 

 

Addition” means, with respect to any Participant for any Plan Year the sum of
all contributions allocated to the Participant’s Accounts under the Plan for
such year, excluding Before-Tax Contributions that are distributed as excess
deferrals. The term Annual Addition shall also include employer contributions
allocated for a Plan Year to any individual medical account (as defined in
section 415(l) of the Code) of a Participant under a defined benefit plan and
any amount allocated for a Plan Year to the separate account of a Participant
for payment of post-retirement medical benefits under a funded welfare benefit
plan (as described in section 419(A)(d)(2) of the Code) which is maintained by a
Related Company or a Section 415 Affiliate.

8.4        Excess Annual Addition. If, as a result of a reasonable error in
estimating a Participant’s Compensation or a reasonable error in determining the
amount of elective deferrals (as defined in section 402(g)(3) of the Code) or as
a result of such other circumstances as the Commissioner of Internal Revenue may
determine, a Participant’s Annual Additions for a Plan Year would exceed the
limitations set forth in subsection 8.3:

 

(a)

The amount of the Participant’s After-Tax Contributions which may not be
credited to the Participant’s accounts because of the foregoing provisions of
this Section 8, together with earnings thereon, will be returned to the
Participant as soon as practicable. Contributions which are to be returned
pursuant to this paragraph (a) shall be returned in the following order: (i)
After-Tax Contributions for which no Company Match Contributions were made, and
(ii) After-Tax Contributions for which Company Match Contributions were made and
any Company Match Contributions related thereto.

 

(b)

The amount of Before-Tax Contributions made on behalf of a Participant which may
not be credited to the Participant’s Accounts because of the foregoing
provisions of this Section 8, together with earnings thereon, will be returned
to the Participant as soon as practicable. Contributions which are to be
returned pursuant to this paragraph (b) shall be returned in the following
order: (i) Before-Tax Contributions for which no Company Match Contributions
were made, and (ii) Before-Tax Contributions for which Company Match
Contributions were made and any Company Match Contributions related thereto.

 

(c)

The amount of any Company Match Contributions and Company Profit Sharing
Contributions that may not be credited to Participants’ Accounts for any Plan
Year because of the foregoing provisions of this Section 8 will be treated in
accordance with Treas. Reg. § 1.415-6(b)(6)(ii).

Amounts returned to a participant or credited to a suspense account in
accordance with this subsection 8.4 shall not be considered an Annual Addition
for purposes of the Plan.

8.5        Before-Tax Contributions Dollar Limitation. In no event shall the
Before-Tax Contributions for a Participant under the Plan (together with
elective deferrals under any other cash-or-deferred arrangement maintained by an
Employer or a Related Company) for any taxable year exceed the dollar amount
permitted under section 402(g) of the Code. If during any taxable year a
Participant is also a participant in another cash or deferred arrangement not
sponsored by an Employer or a Related Company and if his elective deferrals
under such other arrangement

 

 

16

 

 

 

together with his Before-Tax Contributions exceed the maximum amount permitted
for the Participant for that year under section 402(g) of the Code, the
Participant, not later than March 1 following the close of such taxable year,
may request the Committee to direct the Trustee to distribute all or a portion
of such excess deferrals to him, with the income allocable thereto, determined
in accordance with applicable regulations. Any such request shall be in writing
and shall include adequate proof of the existence of such excess, as determined
by the Committee in its sole discretion, taking into account any Before-Tax
Contributions previously distributed to the Participant pursuant to the
foregoing provisions of this Section to conform to the limitations of section
401(k) of the Code. If the Committee is so notified, such excess amount shall be
distributed to the Participant no later than April 15 following the close of the
Participant’s taxable year. If the applicable limitation for a Plan Year happens
to be exceeded with respect to this Plan alone, or this Plan and another plan or
plans of the Employers and Related Companies, the Committee shall direct such
excess Before-Tax Contributions (with allocable gains or losses) to be
distributed to the Participant as soon as practicable after the Committee is
notified of the excess deferrals by the Company, an Employer or the Participant,
or otherwise discovers the error (but not later than the April 15 following the
close of the Participant’s taxable year). The dollar amount of any distribution
due pursuant to this subsection 8.5 shall reduced by the dollar amount of any
Before-Tax Contributions which are previously distributed to the same
Participant pursuant to subsection 8.7; provided, however, that for purposes of
subsections 8.3 and 8.8, the correction under this subsection 8.5 shall be
deemed to have occurred before the correction under subsection 8.7.
Notwithstanding any other provision of the Plan, if any Before-Tax Contributions
are returned to a Participant pursuant to this subsection 8.5, the amount of any
Company Match Contributions attributable to such returned contributions (and any
earnings thereon) shall also be returned to the Participant.

8.6        401(k)(3) Tests. For each Plan Year, the Plan will satisfy the
requirements of section 401(k)(3) of the Code and the requirements of Treas.
Reg. § 1.401(k)-2 (the “ADP Test”). The determination as to whether the ADP Test
is satisfied for any Plan Year shall be made based on the “current year testing
method”.

8.7        Correction of Section 401(k) Excess. In the event that the ADP Test
is not initially satisfied for any Plan Year, the Committee shall direct the
Trustee to distribute excess contributions in accordance with Treas. Reg.
§ 1.401(k)-2(b). Without limiting the generality of the foregoing, if the
requirements of this subsection 8.7 are applicable, the excess contributions
shall be corrected in accordance with Treas. Reg. § 1.401(k)-2(b)(2) including:

 

(a)

determining in accordance with Treas. Reg. § 1.401(k)-2(b)(2)(ii) the total
amount of excess contributions that must be distributed;

 

(b)

apportioning the total amount of excess contributions that must be distributed
among Highly Compensated employees in accordance with Treas. Reg.
§ 1.401(k)-2(b)(2)(iii);

 

(c)

determining the income allocable to the excess contributions in accordance with
the method under Treas. Reg. § 1.401(k)-2(b)(2)(iv)(C) and the safe harbor
method for determining income for the gap period; and

 

 

17

 

 

 

 

(d)

distributing the apportioned excess contributions and income allocable thereto
in accordance with Treas. Reg. § 1.401(k)-2(b)(2)(v).

8.8        Limitation on Company Match and After-Tax Contributions. For each
Plan Year, the Plan will satisfy the requirements of section 401(m)(2) of the
Code and the requirements of Treas. Reg. § 1.401(m)-2 (the “ACP Test”). The
determination as to whether the ADP Test is satisfied for any Plan Year shall be
made based on the “current year testing method”.

8.9        Correction of Section 401(m) Excess. In the event that the ACP Test
is not initially satisfied for any Plan Year, the Committee shall direct the
trustee to distribute excess aggregate contributions in accordance with Treas.
Reg. § 1.401(m)-2(b). Without limiting the generality of the foregoing, if the
requirements of this subsection 8.9 are applicable, the excess contributions
shall be corrected in accordance with Treas. Reg. § 1.401(m)-2(b)(2) including:

 

(a)

determining in accordance with Treas. Reg. § 1.401(m)-2(b)(2)(ii) the total
amount of excess aggregate contributions that must be distributed;

 

(b)

apportioning the total amount of excess aggregate contributions that must be
distributed amount Highly Compensated employees in accordance with Treas. Reg.
§ 1.401(m)-2(b)(2)(iii);

 

(c)

determining the income allocable to the excess aggregate contributions in
accordance with the method under Treas. Reg. § 1.401(m)-2(b)(2)(iv)(C) and the
safe harbor method for determining income for the gap period; and

 

(d)

distributing the apportioned excess aggregate contributions and income allocable
thereto in accordance with Treas. Reg. § 1.401(m)-2(b)(2)(v).

8.10      Highly Compensated. For purposes of the Plan, an employee or
Participant shall be considered “Highly Compensated” for any Plan Year if:

 

(a)

at any time during that Plan Year or the preceding Plan Year, he was a 5 percent
owner of an Employer or a Related Company; or

 

(b)

he received Compensation for the preceding Plan Year in excess of $100,000
(indexed for cost-of-living adjustments under section 415(d) of the Code as
provided in section 414(q) of the Code) and was in the top-paid group of
employees for such year.

An employee is considered to be in the “top-paid group” of employees for any
year if such employee is in the group consisting of the top 20 percent of the
active employees of all of the Employers and Related Companies when ranked on
the basis of Compensation paid during such year. A former employee (that is, any
employee who separated from service or was deemed to have separated prior to the
year in question and who performs no services for the Employer and Related
Companies during the year) shall be “Highly Compensated” if he was a Highly
Compensated active employee for either the separation year or any Plan Year
ending on or after his 55th birthday.

 

 

18

 

 

 

8.11      Catch-Up Contributions. In no event shall Catch-Up Contributions for
any Plan Year exceed the limits permitted under section 414(v) of the Code.
Catch-Up Contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of sections 402(g)
and 415 of the Code. Notwithstanding any other provision of the Plan to the
contrary, the Plan shall not be treated as failing to satisfy the provisions of
the Plan implementing the requirements of sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b) or 416 or the Code, as applicable, by reason of the making of
such Catch-Up Contributions.

 

 

19

 

 

 

SECTION 9

 

Vesting and Termination Dates

9.1        Determination of Vested Interest. A Participant shall at all times be
fully vested and have a nonforfeitable interest in all of his Accounts.

9.2        Termination Date. A Participant’s “Termination Date” shall be the
date on which his employment with the Employers and the Related Companies
terminates for any reason. A Participant shall be entitled to commence
distribution upon his severance from employment, subject to other provisions of
the Plan governing distributions, other than provisions which require a
separation from service before such amounts may be distributed. In any event, in
the case of an employee or Participant who ceases to perform duties for the
Employers and Related Companies on account of layoff, leave of absence or
Disability (as defined below), his Termination Date with respect to his vested
Company Profit Sharing Contributions Account, the amount of which shall be
determined as of June 30, 1994 (but not greater than the amount of such account
as of such Termination Date), shall be the earlier of the date on which the
employee’s or Participant’s employment with the Employers and Related Companies
terminates or the first anniversary of the date on which the employee or
Participant ceases to perform services for the Employers and Related Companies.
For purposes of this subsection 9.2, a Participant shall be considered to have a
“Disability” if he is unable to perform the job for which he was hired by his
Employer or Related Company.

 

 

20

 

 

 

SECTION 10

 

Loans and Withdrawals of Contributions While Employed

10.1      Withdrawals During Employment. Subject to such rules as the Committee
may adopt with respect to the number, timing and amount of withdrawals, a
Participant whose Termination Date has not yet occurred may elect to withdraw
all or part of his interest in the investment funds (other than the Loan Fund),
as provided and in the order set forth below:

 

(a)

up to 100 percent of the Participant’s After-Tax Contributions Account;

 

(b)

up to 100 percent of the Participant’s Rollover Contributions Account;

 

(c)

up to 100 percent of the Participant’s Company Match Contributions Account but
only if the withdrawal is after the Participant’s attainment of age 59-1/2 or is
because of a Financial Hardship (as defined in subsection 10.2);

 

(d)

up to 100 percent of the Participant’s Before-Tax Contributions Account but only
if the withdrawal is after the Participant’s attainment of age 59-1/2, or up to
100 percent of the Participant’s Before-Tax Contributions and earnings credited
thereon before January 1, 1989 but only if the withdrawal is because of a
Financial Hardship; and

 

(e)

up to 100 percent of the Participant’s Company Profit Sharing Contributions
Account but only if the withdrawal is after the Participant’s attainment of age
59-1/2 or is because of a Financial Hardship.

Each withdrawal shall be made in cash as soon as administratively possible after
the relevant Accounting Date.

10.2      Financial Hardship. A withdrawal will not be considered to be made on
account of “Financial Hardship” unless the following requirements are met:

 

(a)

The withdrawal is requested because of an immediate and heavy financial need of
the Participant, and will be so deemed if the Participant represents that the
withdrawal is made on account of:

 

(i)

expenses incurred for or necessary to obtain medical care (described in section
213(d) of the Code without regard to whether the expenses exceed 7.5% of
adjusted gross income) of the Participant, the Participant’s spouse, any
dependents of the Participant (as defined in section 152 of the Code) or a
non-custodial child of the Participant;

 

(ii)

costs directly related to the purchase (excluding mortgage payments) of a
principal residence of the Participant;

 

(iii)

payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Participant, or his spouse, children or

 

 

21

 

 

 

dependents (as defined in section 152 of the Code and, for taxable years
beginning on or after January 1, 2005, without regard to section 152(d)(1)(B) of
the Code);

 

(iv)

payments necessary the need to prevent (1) the eviction of the Participant from
his principal residence or (2) the foreclosure on the mortgage of that
residence;

 

(v)

payments for burial or funeral expenses of the Participant’s deceased parent,
spouse, children or dependents (as defined in section 152 of the Code and, for
taxable years beginning on or after January 1, 2005, without regard to section
152(d)(1)(B) of the Code);

 

(vi)

expenses for the repair of damage to the Participant’s principal residence that
qualify for the casualty loss deduction under section 165 of the Code (without
regard to whether the loss exceeds 10 percent of adjusted gross income); or

 

(vii)

any other distribution which is deemed by the Commissioner of Internal Revenue
to be made on account of immediate and heavy financial need as provided in
Treasury Regulations.

 

(b)

The withdrawal must also be necessary to satisfy the heavy and financial need of
the Participant. It will be considered necessary only to the extent that the
Committee determines that the amount of the withdrawal does not exceed the
amount required to relieve the financial need (taking into account any
applicable income or penalty taxes resulting from the withdrawal) and if the
need cannot be satisfied from other resources that are reasonably available to
the Participant (and the Employer does not have any knowledge to the contrary).
In making this determination, the Committee may reasonably rely on the
Participant’s written representation that the need cannot be relieved in whole
or in part by any of the following (to the extent such actions themselves would
have the effect of increasing the amount of the need):

 

(i)

reimbursement or compensation by insurance or otherwise;

 

(ii)

liquidation of the Participant’s assets; or

 

(iii)

cessation of Before Tax Contributions and/or After-Tax Contributions to the
Plan;

 

(iv)

other currently available distributions and nontaxable (at the time of the loan)
loans under the Plan and any other plans (qualified and nonqualified) maintained
by the Employers or Related Companies or any other employer; or

 

(v)

borrowing from commercial sources on reasonable commercial terms in an amount
sufficient to satisfy the need.

 

 

22

 

 

 

 

(c)

The withdrawal must be made pursuant to a written request to the Committee,
which request shall include any representation required by this subsection and
adequate proof thereof, as determined by the Committee in its sole discretion.

10.3      Loans. Each Participant who is an employee or who otherwise is
required to be given the opportunity to borrow under applicable regulations may
request a loan from that Participant’s Account, and the Committee in its sole
discretion may direct the Trustee to make a cash loan to such Participant. The
terms of such loan shall be determined in the sole discretion of the Committee,
subject to the following conditions:

 

(a)

No loan shall be made to a Participant if, immediately after such loan, the sum
of the outstanding balances (including principal and interest) of all loans made
to him under this Plan and under any other qualified retirement plans made by
Employers or Related Companies would exceed $50,000, reduced by the excess, if
any, of:

 

(i)

the highest outstanding balance of all loans to the Participant from the plans
during the one-year period ending on the day immediately before the date on
which the loan is made; over

 

(ii)

the outstanding balance of loans from the plans to the Participant on the date
on which such loan is made;

and no loan shall be made to a Participant if the aggregate amount of that loan
and the outstanding balance of any other loans to the Participant would exceed
one-half of the total vested balance of the Participant’s Account balances under
the Plan as of the date the loan is made.

 

(b)

Each loan shall be evidenced by a legally enforceable agreement specifying the
amount and date of the loan and providing for:

 

 

(i)

a reasonable repayment period of not more than 5 years from the date of the loan
(or such longer period permitted by the Committee in the case of a loan which is
used to acquire a dwelling which, within a reasonable period of time, will be
used as the Participant’s principal residence (as defined in section 121 of the
Code)); provided, however, that the term of any loan which is being used to
refinance a then existing loan under the Plan shall not exceed the maximum
permitted term of the loan that is being refinanced;

   

 

(ii)

a reasonable rate of interest, as determined from time to time by the Committee;

   

 

(iii)

substantially equal payments of principal and interest over the term of the loan
no less frequently than quarterly on a basis that would permit such loan to be
amortized over its term; and

   

 

(v)

such other terms and conditions as the Committee shall determine.

 

 

 

23

 

 

 

 

(c)

Any loans shall be charged against the Participant’s Account and subaccounts in
the order prescribed by the Committee.

 

(d)

A Participant shall not be permitted to have more than one loan from the Plan
outstanding at any time; provided, however, that a Participant may have two
loans outstanding at a time if such second loan is used to refinance a then
existing loan under the Plan.

 

(e)

The minimum amount of any loan shall be $1,000.

 

(f)

A prepayment of the entire outstanding principal and interest may be made
without penalty. The Committee may require that loan payments be made by payroll
deductions. During any period when payroll deduction is not possible or is not
permitted under applicable law, repayment may be made by a direct debit from a
Participant’s savings or checking account. Notwithstanding the foregoing, a
Participant’s repayment obligation may be suspended for any period he is laid
off or on an approved leave of absence, up to a maximum of twelve months.

 

(g)

Any loan to a Participant shall become immediately due and payable as of the
last day of the calendar quarter following the calendar quarter in which any
required installment was due and remains unpaid or, if earlier, upon the
Participant’s Termination Date. Notwithstanding any other provision of the Plan
to the contrary, if the outstanding balance of principal and interest on any
loan is not paid by the last day of the calendar quarter following the calendar
quarter following the date on which the loan term expires or upon acceleration
in accordance with the foregoing provisions of this paragraph (g), a default
shall occur and the Trustee shall apply all or a portion of the Participant’s
vested interest in the Plan in satisfaction of such outstanding obligation, but
only to the extent such vested interest (or portion thereof) is then
distributable under applicable provisions of the code and under the terms of the
Plan. If necessary to satisfy the entire outstanding obligation, such
application of the Participant’s vested interest may be executed in a series of
actions as amounts credited to the Participant’s account become distributable.
The provisions of this paragraph shall be applied in accordance with applicable
state and federal law.

 

(h)

Appropriate disclosure shall be made pursuant to the Truth in Lending Act to the
extent applicable.

 

(i)

Amounts of principal and interest received on a loan shall be credited to such
Participant’s Account and the outstanding loan balance shall be considered an
investment of the assets of such Account. Payment of principal and interest
shall be credited to the subaccount in the Participant’s Account from which the
loan originated unless the Committee adopts a rule to the contrary.

 

(j)

A loan application fee and annual loan administrative fees shall be established
by the Committee.

 

 

24

 

 

 

 

(k)

The Committee shall establish uniform procedures for applying for a loan,
evaluating loan applications and setting reasonable rates of interest, which
shall be communicated to Participants in writing.

 

(l)

If distribution is to be made to a Beneficiary in accordance with subsection
11.2, any outstanding promissory note of the Participant shall be canceled and
the unpaid balance of the loan, together with any accrued interest thereon,
shall be treated as a distribution to or on behalf of the Participant
immediately prior to commencement of distribution to the Beneficiary.

The Committee shall administer the Plan loan program in accordance with section
72(p) of the Code and application Treasury Regulations issued thereunder.

 

 

25

 

 

 

SECTION 11

 

Distributions

11.1      Distributions to Participants After Termination of Employment. If a
Termination Date occurs with respect to a Participant (for a reason other than
his death), the vested portions of his Account shall be distributed in
accordance with the following provisions of this subsection, subject to the
rules of subsection 11.3:

 

(a)

If the value of the vested portion of the Participant’s Account does not exceed
$1,000, determined as of the Accounting Date coincident with or next preceding
his Termination Date, such vested portion (other than any loan balance
distributable in accordance with subsection 10.3) shall be distributed to the
Participant as soon as practicable after his Termination Date, in a lump sum
payment.

 

(b)

If the value of the vested portion of the Participant’s Accounts exceeds $1,000,
determined as of the Accounting Date coincident with or next preceding his
Termination Date, such vested portion (other than any outstanding loan balance
distributable in accordance with subsection 10.3) shall be distributed (or shall
begin to be distributed) to the Participant on (or as soon as practicable after)
the Distribution Date (as defined in paragraph (c) next below) he elects by one
of the following methods chosen by the Participant:

 

(i)

by payment in a lump sum, or

 

(ii)

by payment in a series of substantially equal annual or more frequent
installments for a period not exceeding 15 years;

provided, however, a Participant may elect a partial distribution of his
Accounts at his Termination Date and defer the balance until a later
Distribution Date.

 

(c)

The term “Distribution Date” shall mean the Accounting Date as of which a
payment in any form is made pursuant to this Section 10, which date shall be no
later than the Accounting Date next following the date of the Participant’s
death.

 

(d)

Distribution may be made before 30 days after the date on which the notice
required under Treas. Reg. § 1.411(a)-11(c) is given if the Committee clearly
informs the Participant of his right to consider whether to elect the
distribution for a period of at least 30 days after receiving the notice and the
Participant, after receiving the notice, affirmatively elects the distribution.

 

(e)

If a Participant terminates employment but is reemployed by an Employer or a
Related Company before a distribution has been made to the Participant under
this subsection, the distribution of the Participant’s Account shall not be made
and the Participant’s Account shall continue to be held in the Trust Fund until
the Participant again has a Termination Date.

 

 

26

 

 

 

11.2      Distributions to Beneficiaries. Subject to subsection 11.4, if a
Participant dies before the vested portion of his Account has been distributed,
such balance (less any outstanding loan balance distributable in accordance with
subsection 10.3) shall be distributed as soon as practicable after the
Accounting Date coincident with or next following the Participant’s death, to
his Beneficiary (as defined in subsection 11.4) in a lump sum payment.

11.3      Limits on Commencement and Duration of Distributions. The following
distribution rules shall be applied in accordance with sections 401(a)(9) and
401(a)(14) of the Code and applicable regulations thereunder, including the
minimum distribution incidental benefit requirement of Treas. Reg.
§ 1.401(a)(9)-2, and shall supersede any other provision of the Plan to the
contrary:

 

(a)

Unless a Participant elects otherwise, in no event shall distribution commence
later than 60 days after the close of the Plan Year in which the latest of the
following events occurs: the Participant’s attainment of age 65; the 10th
anniversary of the date on which the Participant began participating in the
Plan; or the Participant’s Termination Date.

 

(b)

The Participant’s vested Account shall be distributed in a lump sum payment no
later than his “Required Beginning Date”, that is, April 1 of the calendar year
following the later of (i) the calendar year in which the Participant’s
Termination Date occurs, or (ii) the calendar year in which he attains age
70-1/2; provided, however, that clause (i) shall not apply to any Participant
who is a 5 percent owner of an Employer or a Related Company (as defined in
section 416 of the Code).

 

(c)

If a Participant dies before distribution of his vested interest in the Plan has
been made, distribution of such vested interest to his Beneficiary shall be made
by December 31 of the calendar year in which the fifth anniversary of the
Participant’s death occurs.

 

(d)

For periods on and after January 1, 2003, minimum required distributions under
the Plan shall be governed by Supplement B to this Plan.

11.4      Beneficiary Designations. The term “Beneficiary” shall mean the
Participant’s surviving spouse. However, if the Participant is not married, or
if the Participant is married and (i) his spouse consents to the designation of
a person other than the spouse, (ii) he is legally separated or he has been
abandoned (within the meaning of local law) and he has a court order to such
effect, or (iii) it is established to the satisfaction of the Committee that the
spouse cannot be located, the term “Beneficiary” shall mean such person or
persons as the Participant designates to receive the vested portion of his
Account upon his death. Such designation may be made, revoked or changed
(without the consent of any previously-designated Beneficiary except his spouse)
only by an instrument signed by the Participant and received by the Committee
prior to his death. A spouse’s consent to the designation of a Beneficiary other
than the spouse shall be in writing, shall acknowledge the effect of such
designation, shall be witnessed by a notary public and shall be effective only
with respect to such consenting spouse. In default of such designation, or at
any time when there is no surviving spouse and no existing Beneficiary

 

 

27

 

 

 

designated by the Participant, his Beneficiary shall be the legal representative
of his estate. For purposes of the Plan, “spouse” means the person to whom the
Participant is legally married at the relevant time.

11.5      Facility of Payment. Notwithstanding the provisions of subsections
11.1 and 11.2, if, in the Committee’s opinion, a Participant or Beneficiary is
under a legal disability or is in any way incapacitated so as to be unable to
manage his financial affairs, the Committee may direct the Trustee to make
payment to a relative or friend of such person for his benefit until claim is
made by a conservator or other person legally charged with the care of his
person or his estate. Thereafter, any benefits under the Plan to which such
Participant or Beneficiary is entitled shall be paid to such conservator or
other person legally charged with the care of his person or his estate.

11.6      Interests Not Transferable. The interests of Participants and other
persons entitled to benefits under the Plan are not subject to the claims of
their creditors and may not be voluntarily or involuntarily assigned, alienated
or encumbered, except (i) in the case of qualified domestic relations orders
that relate to the provision of child support, alimony or marital rights of a
spouse, child or other dependent and which meet such other requirements as may
be imposed by section 414(p) of the Code or regulations issued thereunder, (ii)
pursuant to a judgment or settlement order issued after August 5, 1997 (against
a Participant convicted of a crime involving the misuse of Plan funds or a civil
judgment for breach of fiduciary duty) meeting the requirements of section
401(a)(13)(C) of the Code, (ii) in the case of a tax lien obtained by the
Internal Revenue Service, or (iv) in the case of a voluntary revocable
assignment to an Employer provided that such assignments do not in the aggregate
exceed 10 percent of any benefit payment and further provided that such
assignments are not made for the purpose of defraying administrative costs of
the Plan. Notwithstanding any other provision of the Plan to the contrary, such
domestic relations order may permit distribution of the entire portion of the
vested Account balance of a Participant awarded to his alternate payee, in a
lump sum payment as soon as practicable after the Committee determines that such
order is qualified, without regard to whether the Participant would himself be
entitled under the terms of the Plan to withdraw or receive a distribution of
such vested amount at that time.

11.7      Form of Payment. All distributions under the Plan shall be made in
cash unless the Participant elects to have the portion of his Accounts invested
in the Company Stock Fund distributed in whole shares of Company Stock.

11.8      Absence of Guaranty. None of the Committee, the Trustee, or the
Employers in any way guarantee the Trust Fund from loss or depreciation. The
Employers do not guarantee any payment to any person. The liability of the
Trustee to make any payment is limited to the available assets of the Trust
Fund.

11.9      Missing Participants or Beneficiaries. Each Participant and each
designated Beneficiary must file with the Committee from time to time in writing
his post office address and each change of post office address. Any
communication, statement or notice addressed to a Participant or designated
Beneficiary at his last post office address filed with the Committee, or, in the
case of a Participant, if no address is filed with the Committee, then at his
last post office address as shown on the Employers’ records, will be binding on
the Participant and his

 

 

28

 

 

 

designated Beneficiary for all purposes of the Plan. None of the Committee, the
Employers nor the Trustee will be required to search for or locate a Participant
or designated Beneficiary.

11.10    Optional Direct Transfer of Eligible Rollover Distribution.
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this subsection 11.10, a distributee may
elect to have any portion of an eligible rollover distribution paid directly to
an eligible retirement plan specified by the distributee in a direct rollover.
For purposes of this subsection 11.10, the following definitions shall apply:

 

(a)

An “eligible rollover distribution” means any distribution of all or any portion
of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; and any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code. A portion of a distribution shall not fail to be an eligible
rollover distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income; provided, however, that
such portion may be transferred only to an individual retirement account or
annuity described in section 408(a) or (b) of the Code, or to a qualified
defined contribution plan described in section 401(a) or 403(a) of the Code that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible. A
distribution which is made upon the hardship of the employee shall not
constitute an eligible rollover distribution for purposes of the Plan.

 

(b)

An “eligible retirement plan” means an individual retirement account described
in section 408(a) of the Code, an individual retirement annuity described in
section 408(b) of the Code, an annuity plan described in section 403(a) of the
Code or a qualified trust described in section 401(a) of the Code, that accepts
the distributee’s eligible rollover distribution; provided, however, in the case
of an eligible rollover distribution to the surviving spouse, an eligible
retirement plan is an individual retirement account or individual retirement
annuity.

 

(c)

A “distributee” means an employee or former employee and the employee’s or
former employee’s surviving spouse and the employee’s or former employee’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order as defined in section 414(p) of the Code.

A “direct rollover to an eligible retirement plan” means a payment by the Plan
to the eligible retirement plan specified by the distributee.

 

 

29

 

 

 

SECTION 12

 

The Committee

12.1      Membership and Authority. The Retirement Committee referred to
in subsection 1.3 shall consist of at least one member appointed by the Company.
Except as otherwise specifically provided in this Section, in controlling and
managing the operation and administration of the Plan, the Committee shall act
by a majority of its then members, by meeting or by writing filed without
meeting and any decision made by the Committee pursuant to this subsection (or
any other provision of the Plan granting it such authority) shall be final.
Notwithstanding any other provision of the Plan to the contrary, benefits under
the Plan will be paid only if the Committee decides, in its discretion, that the
applicant is entitled to such benefits.

12.2      Rights, Powers and Duties. The Committee shall have such authority as
may be necessary to discharge its responsibilities under the Plan, including the
following discretionary powers, rights and duties (in addition to those vested
in it elsewhere in the Plan or Trust):

 

(a)

to adopt such rules of procedure and regulations as, in its opinion, may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan;

 

(b)

to enforce the Plan in accordance with its terms and with such applicable rules
and regulations as may be adopted by the Committee;

 

(c)

to conclusively determine all questions arising under the Plan, including the
power to determine the eligibility of employees and the rights of Participants
and other persons entitled to benefits under the Plan and their respective
benefits, and to remedy any ambiguities, inconsistencies or omissions of
whatever kind;

 

(d)

to maintain and keep adequate records concerning the Plan and concerning its
proceedings and acts in such form and detail as the Committee may decide;

 

(e)

to direct all payments of benefits under the Plan;

 

(f)

to perform the functions of a “plan administrator” as defined in section 414(q)
of the Code, for purposes of Section 6 and for purposes of establishing and
implementing procedures to determine the qualified status of domestic relations
orders (in accordance with requirements of section 414(p) of the Code) and to
administer distribution sunder such qualified orders;

 

(g)

to employ agents, attorneys, accountants or other persons (who may also be
employed by or represent the Employers) for such purposes as the Committee
considers necessary or desirable to discharge its duties; and

 

(h)

to establish a claims procedure in accordance with section 503 of ERISA.

 

 

30

 

 

 

The certificate of a majority of the members of the Committee that the Committee
has taken or authorized any action shall be conclusive in favor of any person
relying on the certificate.

12.3      Allocation and Delegation of Committee Responsibilities and Powers. In
exercising its authority to control and manage the operation and administration
of the Plan, the Committee may allocate all or any part of its responsibilities
and powers to any one or more of its members and may delegate all or any part of
its responsibilities and powers to any person or persons selected by it. Any
such allocation or delegation and the acceptance thereof by the Committee member
or delegate shall be in writing and may be revoked at any time. Any member or
delegate exercising Committee responsibilities and powers under this subsection
shall periodically report to the Committee on its exercise thereof and the
discharge of such responsibilities.

12.4      Uniform Rules. In managing the Plan, the Committee shall uniformly
apply rules and regulations adopted by it to all persons similarly situated.

12.5      Information to be Furnished to Committee. The Employers and Related
Companies shall furnish the Committee such data and information as may be
required for it to discharge its duties. The records of the Employers and
Related Companies as to an employee’s or Participant’s period of employment,
termination of employment and the reason therefor, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect. Participants and other persons entitled to benefits
under the Plan must furnish to the Committee such evidence, data or information
as the Committee considers desirable to carry out the Plan.

12.6      Committee’s Decision Final. To the extent permitted by law, any
interpretation of the Plan and any decision on any matter within the discretion
of the Committee made by the Committee in good faith shall be binding on all
persons. A misstatement or other mistake of fact shall be corrected when it
becomes known, and the Committee shall make such adjustment on account thereof
as it considers equitable and practicable. Notwithstanding any other provision
of the Plan to the contrary, benefits under the Plan will be paid only if the
Committee, in its discretion, determines that the applicant is entitled to them
pursuant to the terms of the Plan.

12.7      Exercise of Committee’s Duties. Notwithstanding any other provisions
of the Plan, the Committee shall discharge its duties hereunder solely in the
interests of the Participants and other persons entitled to benefits under the
Plan, and:

 

(a)

for the exclusive purpose of providing benefits to Participants and other
persons entitled to benefits under the Plan; and

 

(b)

with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims.

12.8      Remuneration and Expenses. No remuneration shall be paid from the Plan
to any Committee member as such. However, the reasonable expenses (including the
fees and expenses of persons employed by it in accordance with paragraph
12.2(g)) of a Committee member

 

 

31

 

 

 

incurred in the performance of a Committee function shall be paid from the Trust
to the extent not paid by the Employers.

12.9      Indemnification of the Committee. The Committee and the individual
members thereof shall be indemnified by the Employers against any and all
liabilities, losses, costs and expenses (including legal fees and expenses) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Committee or its members by reason of the performance of a Committee
function if the Committee or such members did not act dishonestly or in willful
violation of the law or regulation under which such liability, loss, cost or
expense arises.

12.10    Resignation or Removal of Committee Member. A Committee member may
resign at any time by giving ten days’ advance written notice to the Employers,
the Trustee and the Chairman or Secretary of the Committee or the Company’s
Board of Directors. The Company may remove a Committee member by giving advance
written notice to him, the Trustee and the other Committee members.

12.11    Appointment of Successor Committee Members. The Company’s Board of
Directors may fill any vacancy in the membership of the Committee and shall give
prompt written notice thereof to the other Committee members, the other
Employers and the Trustee. While there is a vacancy in the membership of the
Committee, the remaining Committee members shall have the same powers as the
full Committee until the vacancy is filled.

 

 

32

 

 

 

SECTION 13

 

Amendment and Termination

13.1      Amendment. While the Company expects to continue the Plan, it
necessarily reserves the right, subject to the provisions of the Trust
Agreement, to amend the Plan from time to time, except that no amendment will
reduce a Participant’s interest in the Plan to less than an amount equal to the
amount he would have been entitled to receive if he had resigned from the employ
of the Employers and the Related Companies on the day of the amendment.

13.2      Termination. The Plan will terminate as to all of the Employers on any
day specified by the Company if advance written notice of the termination is
given to the other Employers. Employees of any Employer shall cease active
participation in the Plan (and, to the extent applicable, will be treated as
inactive Participants in accordance with subsection 2.2) on the first to occur
of the following:

 

(a)

the date on which that Employer, by appropriate action communicated in writing
to the Company, ceases to be a contributing Employer to the Plan;

 

(b)

the date that Employer is judicially declared bankrupt or insolvent; or

 

(c)

the dissolution, merger, consolidation or reorganization of that Employer, or
the sale by that Employer of all or substantially all of its assets, except
that, subject to the provisions of subsection 13.3, with the consent of the
Company, in any such event, arrangements may be made whereby the Plan will be
continued by any successor to that Employer or any purchaser of all or
substantially all of that Employer’s assets, in which case the successor or
purchaser will be substituted for the Employer under the Plan.

13.3      Merger and Consolidation of the Plan, Transfer of Plan Assets. In the
case of any merger or consolidation with, or transfer of assets and liabilities
to, any other plan, provision shall be made so that each affected Participant in
the Plan on the date thereof (if the Plan, as applied to that Participant, then
terminated) would receive a benefit immediately after the merger, consolidation
or transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately prior to the merger, consolidation or transfer
if the Plan, as applied to him, had then terminated.

13.4      Distribution on Termination and Partial Termination. Upon termination
or partial termination of the Plan, all benefits under the Plan shall continue
to be paid in accordance with Section 11 as such section may be amended from
time to time.

 

 

33

 

 

 

SUPPLEMENT A

TO

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

 

(Top-Heavy)

 

 

Application

A-1. This Supplement A to The Ethan Allen Retirement Savings Plan (the “Plan”)
shall be applicable on and after the date on which the Plan becomes Top-Heavy
(as described in subsection A-4).

   

Definitions

A-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement A.

   

Affected Participant

A-3. For purposes of this Supplement A, the term “Affected Participant” means
each Participant who is employed by an Employer or a Related Company during any
Plan Year for which the Plan is Top-Heavy; provided, however, that the term
“Affected Participant” shall not include any Participant who is covered by a
collective bargaining agreement if retirement benefits were the subject of good
faith bargaining between his Employer and his collective bargaining
representative.

   

Top-Heavy

A-4. The Plan shall be “Top-Heavy” for any Plan Year if, as of the Determination
Date for that year (as described in paragraph (a) next below), the present value
of the benefits attributable to Key Employees (as defined in subsection A-5)
under all Aggregation Plans (as defined in subsection A-8) exceeds 60 percent of
the present value of all benefits under such plans. The foregoing determination
shall be made in accordance with the provisions of section 416 of the Code.
Subject to the preceding sentence:

 

 

(a)

The Determination Date with respect to any plan for purposes of determining
Top-Heavy status for any plan year of that plan shall be the last day of the
preceding plan year or, in the case of the first plan year of that plan, the
last day of that year. The present value of benefits as of any Determination
Date shall be determined as of the accounting date or valuation date coincident
with or next preceding the Determination Date. If the plan years of all
Aggregation Plans do not coincide, the Top-Heavy status of the Plan on any
Determination Date shall be determined by aggregating the present value of Plan
benefits on that date with the present value of the benefits under each other
Aggregation Plan determined as of the Determination Date of such other
Aggregation Plan which occurs in the same calendar year as the Plan’s
Determination Date.

 

 

A-1

 

 

 

 

(b)

Benefits under any plan as of any Determination Date shall include the amount of
any distributions from that plan made during the plan year which includes the
Determination Date (including distributions under a terminated plan which, if it
had not been terminated, would have been required to be included in an
aggregation group) or during any of the preceding four plan years, but shall not
include any amounts attributable to employee contributions which are deductible
under section 219 of the Code, any amounts attributable to employee-initiated
rollovers or transfers made after December 31, 1983 from a plan maintained by an
unrelated employer, or, in the case of a defined contribution plan, any amounts
attributable to contributions made after the Determination Date unless such
contributions are required by section 412 of the Code or are made for the plan’s
first plan year.

 

(c)

Benefits attributable to a participant shall include benefits paid or payable to
a beneficiary of the participant, but shall not include benefits paid or payable
to any participant who has not performed services for an Employer or Related
Company during any of the five plan years ending on the applicable Determination
Date; provided, however, that if a participant performs no services for five
years and then performs services, the benefits attributable to such participant
shall be included.

 

(d)

The accrued benefit of any participant who is a Non-Key Employee with respect to
a plan but who was a Key Employee with respect to such plan for any prior plan
year shall not be taken into account.

 

(e)

The accrued benefit of a Non-Key Employee shall be determined under the method
which is used for accrual purposes for all plans of the Employer and Related
Companies; or, if there is not such a method, as if the benefit accrued not more
rapidly than the slowest accrual rate permitted under section 411(b)(1)(c) of
the Code.

 

(f)

The present value of benefits under all defined benefit plans shall be
determined on the basis of a 5 percent per annum interest factor and the 1971
Group Annuity Mortality Table.

 

Key Employee

A-5. The term “Key Employee” shall mean any Employee or deceased Employee
(including any beneficiary of such Employee) who is a Key Employee within the
meaning ascribed to that term

 

 

 

A-2

 

 

 

by section 416(i) of the Code. Subject to the preceding sentence, the term Key
Employee includes any employee or deceased employee (or beneficiary of such
deceased employee) who at any time during the plan year which includes the
Determination Date or during the preceding plan years was:

 

(a)

an officer of any Employer or Related Company with Compensation (as defined in
subsection A-6) in excess of 50 percent of the amount in effect under section
415(b)(1)(A) of the Code for the calendar year in which that year ends;
provided, however, that the maximum number of employees who shall be considered
Key Employees under this paragraph (a) shall be the lesser of 50 or 10 percent
of the total number of employees of the Employers and Related Companies
disregarding excludable employees under section 414(q)(8) of the Code;

 

(b)

one of the 10 employees owning the largest interests in any Employer or any
Related Company (disregarding any ownership interest which is less than 1/2 of
one percent), excluding any employee for any plan year whose compensation did
not exceed the applicable amount in effect under section 415(c)(1)(A) of the
Code for the calendar year in which that year ends;

 

(c)

a 5 percent owner of any Employer or of any Related Company; or

 

(d)

a 1 percent owner of any Employer or any Related Company having Compensation in
excess of $150,000.

 

Compensation

A-6. The term “Compensation” for purposes of this Supplement A generally means,
for any year, compensation within the meaning of section 415(c)(3) of the Code
for that year, not exceeding $150,000 or such other amount as may be permitted
for any year under section 401(a)(17) of the Code; provided, however, that
solely for purposes of determining who is a Key Employee, the term
“Compensation” means compensation as defined in section 414(q)(7) of the Code.

   

Non-Key Employee

A-7. The term “Non-Key Employee” means any employee (or beneficiary of a
deceased employee) who is not a Key Employee.

   

Aggregation Plan

A-8. The term “Aggregation Plan” means the Plan and each other retirement plan
(including any terminated plan) maintained by an Employer or Related Company
which is qualified under section 401(a) of the Code and which:

 

 

 

A-3

 

 

 

 

(e)

during the plan year which includes the applicable Determination Date, or during
any of the preceding four plan years, includes a Key Employee as a participant;

 

(f)

during the plan year which includes the applicable Determination Date or, during
any of the preceding four plan years, enables the Plan or any plan in which a
Key Employee participates to meet the requirements of section 401(a)(4) or 410
of the Code; or

 

(g)

at the election of the Employer, would meet the requirements of sections
401(a)(4) and 410 if it were considered together with the Plan and all other
plans described in paragraphs (a) and (b) next above.

 

Required Aggregation Plan

A-9. The term “Required Aggregation Plan” means a plan described in either
paragraph (a) or (b) of subsection A-8.

   

Permissive Aggregation Plan

A-10. The term “Permissive Aggregation Plan” Aggregation means a plan described
in paragraph (c) of subsection A-8.

   

Minimum Contribution

A-11. For any Plan Year during which the Plan is Top-Heavy, the minimum amount
of Employer contributions and forfeitures allocated to the Account of each
Affected Participant who is employed by an Employer or Related Company on the
last day of that year (whether or not he has completed 1,000 Hours of Service
during that year) who is a Non-Key Employee and who is not entitled to a minimum
benefit for that year under any defined benefit Aggregation Plan which is
top-heavy, nor is entitled to a minimum benefit for that year under any other
defined contribution Aggregation Plan maintained by the Employer, shall, when
expressed as a percentage of the Affected Participant’s Compensation, be equal
to the lesser of:

 

 

(h)

3 percent; or

 

(i)

the percentage at which Employer contributions (including Employer contributions
made pursuant to a cash or deferred arrangement) and Forfeitures are allocated
to the Accounts of the Key Employees for whom such percentage is greatest.

For purposes of the preceding sentence, compensation earned while a member of a
group of employees to which the Plan has not been extended shall be disregarded.
Paragraph (b) next above shall not be applicable for any Plan Year if the Plan
enables a defined benefit plan described in paragraph A-8(a) or A-8(b) to meet
the requirements of section 401(a)(4) or 410 of the Code for that year.

 

 

A-4

 

 

 

Employer contributions for any Plan Year during which the Plan is Top-Heavy
shall be allocated first to Non-Key Employees until the requirements of this
subsection A-11 have been met and, to the extent necessary to comply with the
provisions of this subsection A-11, additional contributions shall be required
of the Employers.

Special Rules

A-12. This subsection shall apply for purposes of determining whether the Plan
is a top-heavy plan under section 416(g) of the Code for Plan Years beginning
after December 31, 2001, and whether the Plan satisfies the minimum benefits
requirements of section 416(c) of the Code for such years. To the extent
applicable, this subsection supersedes the foregoing provisions of this
Supplement A.

 

(a)

A “Key Employee” means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the Determination
Date was an officer of the Employers and Related Companies having annual
compensation greater than $130,000 (as adjusted under section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner of the
Employers and Related Companies, or a 1-percent owner of the Employer and
Related Companies having annual compensation of more than $150,000. For this
purpose, annual compensation means compensation within the meaning of section
415(c)(3) of the Code. The determination of who is a Key Employee will be made
in accordance with section 416(i)(1) of the Code and the applicable regulations
and other guidance of general applicability issued thereunder.

 

(b)

The following provisions shall apply for purposes of determining the present
values of accrued benefits and the amounts of account balances of employees as
of the Determination Date.

 

(i)

The present values of accrued benefits and the amounts of account balances of an
employee as of the Determination Date shall be increased by the distributions
made with respect to the employee under the Plan and any plan aggregated with
the Plan under section 416(g)(2) of the Code during the 1-year period ending on
the Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated

 

 

A-5

 

 

 

with the Plan under section 416(g)(2)(A)(i) of the Code. In the case of a
distribution made for a reason other than separation from service, death or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period”.

 

(ii)

Accrued benefits and accounts of any individual who has not performed services
for the Employers and Related Companies during the 1-year period ending on the
Determination Date shall not be taken into account.

 

(c)

Employer matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of section 416(c)(2) of the
Code and the Plan. The preceding sentence shall apply with respect to matching
contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another Plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of section 401(m) of
the Code.

 

 

A-6

 

 

 

SUPPLEMENT B

TO

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

 

(Required Minimum Distributions After 2002)

 

Application and

B-1. This Supplement B to The Ethan Allen Retirement Savings

Effective Date

Plan (the “Plan”) shall apply with respect to required minimum distributions for
calendar years beginning with the 2003 calendar year.

 

 

Definitions

B-2. Unless the context clearly implies or indicates the contrary, a word, term
or phrase used or defined in the Plan is similarly used or defined for purposes
of this Supplement B.

 

General Rules

B-3. The following shall apply with respect to this Supplement B:

 

(a)

Precedence. The requirements of this Supplement B will take precedence over any
inconsistent provisions of the Plan.

 

(b)

Requirements of Treasury Regulations Incorporated. All distributions required
under this Supplement B will be determined and made in accordance with the
Treasury regulations under section 401(a)(9) of the Code.

 

(c)

TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
Supplement B, distributions may be made under a designation made before January
1, 1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (“TEFRA”) and the provisions of the Plan that relate to
section 242(b)(2) of TEFRA.

Time and Manner of

B-4. The following provisions of this Supplement B shall apply

Distribution

with respect to the time and manner of distributions:

 

(a)

Required Beginning Date. The Participant’s entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant’s
Required Beginning Date.

 

(b)

Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

 

(i)

If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then

 

 

B-1

 

 

 

distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
the age of 70 ½, if later.

 

(ii)

If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

 

(iii)

If there is no designated beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

(iv)

If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this subsection B-4, other than
paragraph B-4(b)(i), will apply as if the surviving spouse were the Participant.

For purposes of this subsection B-4 and subsection B-6, unless paragraph
B-4(b)(iv) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If paragraph B-4(b)(iv) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under paragraph B-4(b)(i).

 

(c)

Forms of Distribution. Unless the Participant’s interest is distributed in a
single lump sum on or before the Required Beginning Date, as of the first
distribution calendar year distributions will be made in accordance with
subsections B-5 and B-6 of this Supplement B.

Required Minimum

B-5. The following rules shall apply under this Supplement B

Distributions During

with respect to required minimum distributions during a

Participant’s Lifetime

Participant’s lifetime:

 

 

B-2

 

 

 

 

(a)

Amount of Required Minimum Distribution for Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

 

(i)

the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

(ii)

if the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

(b)

Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death. Required minimum distributions will be determined under this subsection
B-5 beginning with the first distribution calendar year and up to and including
the distribution calendar year that includes the Participant’s date of death.

Required Minimum

B-6. The following provisions shall apply with respect to

Distributions After

required minimum distributions after a Participant’s death:

Participant’s Death

 

(a)

Death On or After Distributions Begin.

 

(i)

Participant Survived by designated beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

 

 

B-3

 

 

 

 

(1)

The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

(2)

If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(3)

If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(ii)

No designated beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

(b)

Death Before Date Distributions Begin.

 

(i)

Participant Survived by designated beneficiary. If the Participant dies before
the date distributions begin and there is a designated beneficiary, the minimum
amount that will be distributed for each

 

 

B-4

 

 

 

distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the remaining
life expectancy of the Participant’s designated beneficiary, determined as
provided in subsection B-6.

 

(ii)

No designated beneficiary. If the Participant dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

 

(iii)

Death of Surviving Spouse Before Distributions to Surviving Spouse are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under paragraph B-4(b)(i) this paragraph B-6(b) will apply as
if the surviving spouse were the Participant.

Special Rule

B-9. If the Participant dies before distributions begin and there is a
designated beneficiary, distribution to the designated beneficiary is not
required to begin by the date specified in subsection B-4 of this Supplement B,
but the Participant's entire interest will be distributed to the designated
beneficiary by December 31 of the calendar year containing the fifth anniversary
of the Participant's death. If the Participant's surviving spouse is the
Participant's sole designated beneficiary and the surviving spouse dies after
the Participant but before distributions to either the Participant or the
surviving spouse begin, this election will apply as if the surviving spouse were
the Participant.

Definitions

B-8.

Words and phrases defined in this subsection B-8 of

Supplement B to the Plan shall have that meaning when used in this Supplement B,
unless the context clearly indicates otherwise.

 

(a)

DESIGNATED BENEFICIARY means the individual who is designated as the beneficiary
under subsection 11.4 of the Plan and is the designated beneficiary under
section

 

 

B-5

 

 

 

401(a)(9) of the Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 

(b)

DISTRIBUTION CALENDAR YEAR means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 2.2. The required minimum distribution for the
Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

 

(c)

LIFE EXPECTANCY means life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

(d)

PARTICIPANT’S ACCOUNT BALANCE means the account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(“Valuation Calendar Year”) increased by the amount of any contributions made
and allocated or forfeitures allocated to the account balance as of dates in the
Valuation Calendar Year after the valuation date and decreased by distributions
made in the Valuation Calendar Year after the valuation date. The account
balance for the Valuation Calendar Year includes any amounts rolled over or
transferred to the Plan either in the Valuation Calendar Year or in the
distribution calendar year if distributed or transferred in the Valuation
Calendar Year.

 

 

B-6

 

 

 

 

 

APPENDIX A

 

Definitions

 

Defined Term

Section

401(k) Plan

1.1

 

Account

7.1

 

Accounting Date

1.5

 

Administrator

1.3

 

ACP Test

8.8

 

ADP Test

8.6

 

Affected Participant

A-3

 

After-Tax Contribution

4.2

 

After-Tax Contributions Account

7.1

 

Aggregation Plan

A-8

 

Annual Addition

8.3

 

Balance

7.1

 

Before-Tax Contribution

7.1

 

Before-Tax Contributions Account

7.1

 

Beneficiary

11.4

 

Distribution Date

11.1

 

Catch-Up Contributions

4.3

 

Code

1.1

 

Committee

1.3

 

Company

1.1

 

Company Match Contribution

5.2

 

Company Match Contributions Account

7.1

 

Company Profit Sharing Contribution

5.1

 

Company Profit Sharing Contributions Account

7.1

 

Company Stock

6.1

 

Compensation

8.2, A-6

 

Disability

7.3

 

Distribution Date

11.1

 

Effective Date

1.1

 

Eligible Compensation

4.6

 

Employers

1.2

 

Employer

1.2

 

Entry Date

2.1

 

ERISA

1.3

 

Fair Market Value

7.2

 

Financial Hardship

10.2

 

Highly Compensated

8.11

 

Inactive Participation

2.2

 

Investment Funds

6.1

 

Key Employee

A-5

 

Leased Employee

2.4

 

Loan Fund

6.1

 

 

 

 

Appendix A-1

 

 

 

 

Maternity or Paternity Absence

3.2

 

Named Fiduciaries

1.3

Non-Key Employee

A-7

One Year Break in Service

3.2

Participant

2.1

Party in Interest

10.3

Permissive Aggregation Plan

A-10

Plan

1.1

Plan Administrator

1.3

Plan Year

1.4

Profit Sharing Plan

1.1

Related Company

1.2

Required Aggregation Plan

A-9

Required Beginning Date

11.3

Rollover Contribution

4.5

Rollover Contributions Account

7.1

Section 415 Affiliate

8.2

Separation from Service

9.2

Service

3.1

Spouse

11.4

Top-paid Group

8.11

Termination Date

9.3

The Ethan Allen Retirement Savings Plan

1.1

Top-Heavy

A-4

Trustee

1.3

 

 

 

Appendix A-2

 

 

 

APPENDIX B

 

Employers

 

Ethan Allen Global, Inc.

Ethan Allen Retail, Inc.

Ethan Allen Operations, Inc.

 

 

 

Appendix B-1

 

 

 

TABLE OF CONTENTS

 

Page

 

SECTION 1

GENERAL

1

 

1.1

History, Purpose and Effective Date

1

 

1.2

Related Companies and Employers

1

 

1.3

Trust Agreements, Plan Administration

1

 

1.4

Plan Year

2

 

1.5

Accounting Dates

2

 

1.6

Applicable Laws

2

 

1.7

Gender and Number

2

 

1.8

Notices

2

 

1.9

Form and Time of Elections

2

 

1.10

Evidence

2

 

1.11

Action by Employers

2

 

1.12

No Reversion to Employers

2

 

1.13

Plan Supplements

2

 

1.14

Defined Terms

3

SECTION 2

PARTICIPATION IN PLAN

4

 

2.1

Eligibility for Participation

4

 

2.2

Inactive Participation

4

 

2.3

Plan Not Contract of Employment

4

 

2.4

Leased Employees

5

 

2.5

Compliance with Veterans’ Laws

5

SECTION 3

SERVICE

6

 

3.1

Service

6

 

3.2

One Year Break in Service

6

SECTION 4

BEFORE-TAX, AFTER-TAX AND ROLLOVER

 

CONTRIBUTIONS

7

 

4.1

Before-Tax Contributions

7

 

4.2

After-Tax Contributions

7

 

4.4

Payment of Before-Tax and After-Tax Contributions

7

 

4.5

Variation, Discontinuance and Resumption of Before-Tax, After-Tax, or

 

Catch-Up Contributions

7

 

 

-i-

 

 

 

TABLE OF CONTENTS

(continued)

Page

 

4.6 Rollover Contributions and Transferred Amounts 7

 

4.7

Eligible Compensation

8

SECTION 5

EMPLOYER CONTRIBUTIONS

10

 

5.1

Company Profit Sharing Contributions

10

 

5.2

Company Match Contributions

10

 

5.3

Limitations on Amount of Employer Contributions

10

 

5.4

Payment of Employer Contributions

10

SECTION 6

INVESTMENT ELECTIONS

11

 

6.1

Investment of Contributions

11

 

6.2

Investment Transfers

11

 

6.3

Investment Elections

11

 

6.4

Transfer of Assets

11

SECTION 7

PLAN ACCOUNTING

12

 

7.1

Participants’ Accounts

12

 

7.2

Adjustment of Accounts

12

 

7.3

Allocation and Crediting of Contributions

13

 

7.4

Statement of Accounts

14

SECTION 8

LIMITATIONS ON COMPENSATION, CONTRIBUTIONS AND

 

ALLOCATIONS

15

 

8.1

Reduction of Contribution Rates

15

 

8.2

Compensation for Limitation/Testing Purposes

15

8.3 Limitations on Annual Additions 15

8.4

Excess Annual Addition

16

 

8.5

Before-Tax Contributions Dollar Limitation

16

8.6 401(k)(3) Tests 17 8.7 Correction of Section 401(k) Excess 17 8.8 Limitation
on Company Match and After-Tax Contributions 18 8.9 Correction of Section 401(m)
Excess 18

 

8.11

Catch-Up Contributions

19

SECTION 9

VESTING AND TERMINATION DATES

20

 

9.1

Determination of Vested Interest

20

 

9.2

Termination Date

20

SECTION 10

LOANS AND WITHDRAWALS OF CONTRIBUTIONS WHILE

 

EMPLOYED

21

 

10.1

Withdrawals During Employment

21

 

10.2

Financial Hardship

21

 

10.3

Loans

23

SECTION 11

DISTRIBUTIONS

26

 

 

 

 

-ii-

 

 

 

TABLE OF CONTENTS

(continued)

Page

 

11.1

Distribution to Participants After Termination of Employment

26

 

11.2

Distributions to Beneficiaries

27

 

11.3

Limits on Commencement and Duration of Distributions

27

 

11.4

Beneficiary Designations

27

 

11.5

Facility of Payment

28

 

11.6

Interests Not Transferable

28

 

11.7

Form of Payment

28

 

11.8

Absence of Guaranty

28

 

11.9

Missing Participants or Beneficiaries

28

11.10

Optional Direct Transfer of Eligible Rollover Distribution

29

SECTION 12

The Committee

30

 

12.1

Membership and Authority

30

 

12.2

Rights, Powers and Duties

30

 

12.3

Allocation and Delegation of Committee Responsibilities and Powers

31

 

12.4

Uniform Rules

31

 

12.5

Information to be Furnished to Committee

31

 

12.6

Committee’s Decision Final

31

 

12.7

Exercise of Committee’s Duties

31

 

12.8

Remuneration and Expenses

31

 

12.9

Indemnification of the Committee

32

 

12.10

Resignation or Removal of Committee Member

32

 

12.11

Appointment of Successor Committee Members

32

SECTION 13

Amendment and Termination

33

 

13.1

Amendment

33

 

13.2

Termination

33

 

13.3

Merger and Consolidation of the Plan, Transfer of Plan Assets

33

 

13.4

Distribution on Termination and Partial Termination

33

 

 

 

 

-iii-

 

 

 

 